Citation Nr: 1109839	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss before March 31, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss effective March 31, 2009.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision, by which the RO granted service connection for bilateral hearing loss.  The Veteran contested the initial zero percent evaluation assigned.

In September 2009, the Board remanded this case for further development of the evidence, and in April 2010, the RO assigned an increased rating of 10 percent to the service-connected bilateral hearing loss effective March 31, 2009.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, this appeal continues before the Board.

In December 2008, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Before March 31, 2009, the Veteran's service-connected bilateral hearing loss was manifested by no more than Level IV hearing loss in the right ear and Level II hearing loss in the left ear.

2.  Effective March 31, 2009, the Veteran's service-connected bilateral hearing loss has been manifested by no more than Level IV hearing loss bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss are not met before March 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2010).

2.  The criteria for an evaluation is excess of 10 percent for bilateral hearing loss are not met effective March 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claims arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 regarding his initial service connection claim that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in August 2007 provided the type of information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records.  The Veteran submitted private medical records and was provided an opportunity to set forth his contentions during the hearing before the undersigned.  The Veteran was afforded VA audiologic examinations in August 2007 and in March 2009; a further VA opinion was provided in September 2010.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's service-connected bilateral hearing loss has been rated zero percent disabling before March 31, 2009 and 10 percent disabling effective that date by the RO under the provisions of Diagnostic Code 6100. 38 C.F.R. § 4.85.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On August 2007 VA audiologic examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
40
60
60
65
56
LEFT
40
60
60
60
55

Speech recognition was 82 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed mild to moderately severe bilateral sensorineural hearing loss.

The foregoing examination results represent Level IV hearing loss in the right ear and Level II hearing loss in the left ear.

The Board observes that an exceptional pattern of hearing loss has not been shown and that Table VI has been used to determine the numeric designation of hearing impairment in each ear.  38 C.F.R. §§ 4.85, 4.86.

Applying the combination of Level II and Level IV hearing loss to Table VII corresponds to a noncompensable disability rating.  

On VA audiologic examination in March 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
50
65
65
60
60
LEFT
50
65
60
65
60

Speech recognition was 82 percent in the right ear and 78 percent in the left ear.  The examiner diagnosed sensorineural hearing loss bilaterally beginning at 750 Hz. with fair speech discrimination bilaterally.  

The foregoing examination results represent Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.

An exceptional pattern of hearing loss has not been shown and that Table VI has been used to determine the numeric designation of hearing impairment in each ear.  38 C.F.R. §§ 4.85, 4.86.

Applying the combination of Level IV hearing in both of the Veteran's ears to Table VII corresponds to a 10 percent disability rating.

As noted above, the ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  See Lendenmann, 3 Vet. App. at 349.  There is no room for discretion herein.  The evidence, as it stands, indicates that before March 31, 2009, the Veteran's service-connected bilateral hearing loss warranted no more than a noncompensable evaluation and that a criteria for a 10 percent evaluation were not met until March 31, 2009.  As such, the Board cannot assign a 10 percent rating before that date.

The Board is cognizant of private audiologic examination reports provided by the Veteran and dated in October 2007 and December 2008.  Unfortunately, the Board cannot use these findings in determining the appropriate ratings to be assigned because they do not conform to the requirements set forth in 38 C.F.R. § 4.85.  Specifically, the results documented therein do not include a controlled speech discrimination test (Maryland CNC).  In September 2010, a VA examiner stated that there was no formula to convert spoken voice speech scores, detailed in the October 2007 and December 2008 reports, to Maryland CNC recorded scores.  They were completely different tests and were not designed to be comparable or converted.  That examination also included audiometric test results which do not support a rating in excess of 10 percent for bilateral hearing loss.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, a VA examiner in September 2010 noted in essence that there was no functional impairment caused by the Veteran's hearing loss.  The Board finds that functional impairment has been appropriately considered.  

At his December 2008 hearing, the Veteran testified regarding his wish that hearing aids be provided by VA.  The Veteran's representative stated the Veteran's bilateral hearing loss had an adverse impact upon the Veteran's life both socially and economically.  He did not elaborate, and the Veteran himself offered no such testimony.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable, and neither the Veteran nor his representative has contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

A compensable evaluation before March 31, 2009 is denied.

An evaluation in excess of 10 percent effective March 31, 2009 is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


